Citation Nr: 1734618	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  09-41 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of a right hand fifth metacarpal fracture (right finger), including secondary to service connected disabilities.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to an increased disability rating for left knee ankylosis, rated 30 percent disabling.

4.  Entitlement to an increased disability rating for left knee lateral meniscectomy rated 10 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from February 1973 to February 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of the St. Louis, Missouri, Regional Office, and respective January 2010 and March 2010 decision of the New Orleans, Louisiana RO.  

In October 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

In November 2014 and March 2016, the Board remanded the appeal to the agency of original jurisdiction (AOJ) for additional development and there has been substantial, if not full, compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).

The Veteran's statements at his VA examination have raised the issue of entitlement to a TDIU rating and the claim has been included on the Title Page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to service connection for a right shoulder disability, a left wrist disability, a headache disability, and an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) have been raised by the record in October 2, 2016, statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to an increase disability rating for left knee ankylosis, left knee lateral meniscectomy, and a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the residuals of a right hand fifth metacarpal fracture is due to his service-connected left knee disability.

2.  A current low back disability did not have its onset in service or within one year of separation; and is not related to active service or any service connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the residuals of a right hand fifth metacarpal fracture have been met.  38 U.S.C.A. §§ 1110, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

2.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, the AOJ has substantially, if not fully, complied with the Board's December 2016 remand directives.  See D'Aries.  

The Veteran presently seeks to establish service connection for the residuals of a right hand fifth metacarpal fracture and a low back disability.  The competent medical evidence of record sufficiently establishes the Veteran has currently diagnosed right finger and low back disabilities.  Therefore, the analysis will center on whether the respective disabilities are related to military service or a service-connected disability.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  VA amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b).  Because this claim was filed in October 2001 and pending prior to the recent amendment, which is not liberalizing, the Board will consider the claim under the former criteria.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Right Finger

The Veteran seeks to establish service connection for a right finger, maintain that when his service connected left knee manifested with instability causing him to fall he broke his right finger.  

Given the Veteran also does not maintain that his current right finger condition or relevant symptoms were incurred in service or that such symptoms persisted since separation, which is generally consistent with both service and post-service medical evidence of record, the analysis to follow will center on whether the claimed right finger condition was caused by, or related, to a service-connected disability.  

An April 2003 VA knee examination report details the Veteran's extensive knee related symptomatology.  Based on the Veteran's account, and current physical and radiological findings, the examiner diagnosed traumatic and degenerative arthritis of the left knee with continued pain and moderate laxity.  A January 2009 VA examination reflects a similar diagnosis of mildly stable knees with degenerative joint disease.  

An April 2009 VA treatment record documents the Veteran account of falling the week prior, injuring his right hand, and taking over-the-counter medications with any benefit.  Based on relevant testing, the VA medical care provider noted a fracture of the proximal head of the right fifth metacarpal.  A May 2009 VA treatment record notes the Veteran's follow-up treatment related to this injury and his need for a split.  

A November 2009 VA examiner documents the Veteran's account of left knee symptomatology, including instances of instability and falling, and of his right finger disability.  The examiner detailed the history of treating the Veteran's respective disabilities and reported current examination finds, indicating a diagnosis of a right hand commuted fracture of the base of the 5th metacarpal.  The examiner then opined that the diagnosed right finger disability was not likely caused by the Veteran's service-connected left knee disabilities.  In support of this proposition, the examiner cite examination performed on the Veteran's left knee in the year 2009 that demonstrated abnormal neurological findings that were the result of other non-service connected disorders (e.g., bilateral carpal tunnel syndrome, degenerative disc disease of the cervical spine and lumbar spine, gout, etc.).

A June 2010 VA treatment record reflects the Veteran's treatment following another fall when his knees locked.  The VA medical care provider specifically noted that the Veteran sustained a right metacarpal fracture one year prior due to his knee giving way, and that the Veteran had not had any further work-up or evaluation of the knee since that time.  

In August 2010, a VA physician reports the history of the Veteran's left knee disability and an assessment that a MRI of the left knee was necessary "since it did cause him to fall."  

During a September 2010 VA treatment, the Veteran reported an increase in left knee left knee locking and giving over the prior two years.  The VA medical care provider noted that the Veteran's knee required a knee brace to provide stability and detailed the desired course of treating the knee symptoms.  
	Merits

The Veteran provides a competent and credible account of right finger and left knee symptomatology, including stability and episodes of giving-way.  Jandreau v. Nicholson, 492 F.3d 1372, 1376- 77 (Fed. Cir. 2007).  The Veteran's account as to these matters has remained generally consistent, even when provided solely for the purpose of seeking relevant medical care, and the objective medical evidence of record also tends to corroborate his account.  These factors render the Veteran's account of symptomatology to be competent, credible and highly probative.  See Buchanan, supra. ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (elucidating that VA must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to).  

In any service connection claim, medical records and examinations are highly probative in evaluating whether service connection is warranted.  In the present matter, the most probative evidence of record addressing the determinative issues weighs in favor of the claim.  The January 2009 VA examination opinion, tending to weigh against the claim, is of significantly limited probative value.  Although the examiner provides clear medical statements that diagnose a right finger disability that is not related to any service-connected disability(ies), the opinion does not adequately consider and address the Veteran's competent and credible account of symptomatology and relevant manifestations of his service-connected disabilities.  The reasoning supplied to support the examiner's supplied premises out-of-hand dismisses the favorable medical evidence of record and does not address competent and credible medical evidence that reflects a contrary position.  Essentially, the January 2009 VA examination opinion is of limited probative value because the examiner's opinion does not contain sufficient reasoning and analysis that reconciles the provided opinion with competent and credible evidence, medical and lay, contrary to the supplied examination opinion, rending the basis for the etiological opinion incomplete, if not inaccurate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Ardison v. Brown, 6 Vet. App. 405, 407 (1994). 

Conversely, the most probative medical evidence of record weighs in favor of the Veteran's claim.  The Veteran has provided a competent and credible account of knee symptomatology, including instability and episodes of giving-way, and April 2003, June 2010 and September 2010 VA treatment record document the competent, credible and highly probative assessment of qualified medical professionals that the Veteran's left knee disability results in instability and his need for a knee brace to increase stability.  Further, the June 2010 VA medical professional specially related the diagnosed right finger disability to the Veteran's knee giving way in the year 2009 and an August 2010 VA physician specifically ordered further medical examinations of the Veteran's left knee because the manifestations of the disability caused the Veteran to fall.  This medical evidence reflects acceptance of the Veteran's competent and credible account of left knee symptomatology and explicitly, or implicitly, relate the diagnosed right finger disability to the left knee symptomatology.  In the aggregate, the Board finds this medical evidence to provide competent and credible medical evidence that at least raises the possibility that that the claimed right finger disability is related to the manifestations of the Veteran's service connected left knee disability.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

In sum, the evidence of record confirms the Veteran's diagnosis of a right finger disability and that service-connection has been is in effect for a left knee disability during the relevant period under review.  Further, resolving all reasonable doubt in his favor, the evidence reasonably establishes that the right finger disability was, at least in part, caused by the aforementioned service-connected disability.  Thus, service connection for the residuals of a right hand fifth metacarpal fracture is warranted.  

Low Back

The Veteran seeks to establish service connection for a low back disability, maintaining that the disability is either directly related to service or the manifestations of his service-connected knee disability.  

The Veteran's August 1972 enlistment Report of Medical examination documents no abnormalities of the spine or musculoskeletal system.  An April 1976 treatment record details the Veteran's treatment for low back pain and diagnosis of a pulled muscle - the Veteran's service treatment records do not contain any other back related treatment or complaints.  The Veteran's June 1976 separation Report of Medical Examination also documents no abnormalities of the spine or musculoskeletal system and, on his June 1976 separation Report of Medical History, the Veteran denied any history of broken bones, arthritis, rheumatism, bone/joint deformity, or recurrent back pain.  

An August 1993 private treatment record, generated by private physician H. Bicknell, M.D., details the Veteran's treatment following a July 1993 motor vehicle accident (MVA).  Dr. Bicknell reports that the Veteran had no previous back difficulty and the Veteran's account of the onset of back symptomatology following the MVA.  The record further documents the Veteran's diagnosis of lumbar sprain.  Further, Dr. Bicknell provides an assessment that, given his medical history and current findings, the Veteran's low back diagnosis was related to the July 1993 MVA.  

The September 1993 statement of private physician M. Fleming, M.D., reports that the Veteran was involved in another MVA in August 1993 and the course of treatment related to the associated injuries, including the low back.  With regard to the low back, Dr. Fleming notes that the Veteran had been put on bed rest and continued to present limited range of motion.  

In August 1993, private Dr. Bicknell noted the diagnosed lumbar strain and informed the Veteran's employer that he would be able to return to work without restriction on approximately August 16, 1993.  

An October 2006 VA treatment record notes that the Veteran presented for treatment associated neck, left shoulder, and low back pain, following an MVA the day prior.  The VA medical professional noted the Veteran's report of feeling "fine" following the accident with the onset of his symptoms occurring the morning he sought treatment.  A VA treatment record generated on the same day indicates that the Veteran demonstrated full low back range of motion, with his chief complaints being noted as associated with neck and left shoulder pain.  

In a January 2011 VA addendum treatment record, the VA physician states that 

[The Veteran's] knee pain could be causing a change in gait and thereby causing some of his back issues.  Further work up for pack pain by primary care is recommended as [the Veteran] declines intervention for knee pain.  Recommend [physical therapy] for knee and back issues.

The treatment record documents nothing further.    

A March 2011 VA treatment record documents the Veteran's regular follow-up treatment related to his knee(s).  At this time, the VA medical care provider stated: 

Every time patient comes to clinic he wants me to document that his knee pain is causing his back problems...I cannot say his knee pain is causing his back problems. 

This treatment record, consistent with others, documents the Veteran's diagnosis of degenerative joint disease to all joints and a history of chronic low back pain.  

A March 2011 VA examination details the Veteran's extensive history of low back treatments, his account of his low back symptomatology, current examination findings, and confirms a diagnosis of arthritis of the back.  The VA examiner then opined that the diagnosed low back disability was not likely related to his service connected disabilities, but was more consistent with age related factors.  In support of this proposition, the examiner stated that the Veteran's account of symptoms was not consistent with his account of symptomatology that was obtained for the purpose of treatment nor were his statements in this regard consistent with his documented course of medical treatment.  

In April 2016 VA obtained an examination opinion, reflecting the examiner's review of all evidence of record, including the Veteran's statements.  Based on this review, the examiner opined that the Veteran's low back disability was not likely related to his period of active service.  In reaching this conclusion, the examiner noted the Veteran's post-service history of multiple MVAs and the extended period of time between separation and the onset of arthritis of the back.  

A July 2016 VA examination also reports the Veteran's extensive history of low back treatments, his account of his low back symptomatology, current examination findings, and confirms a diagnosis of arthritis of the back.  Then, the examiner opined that the diagnosed low back disability was not likely related to military service, including noted treatment, but was an age related condition.  The examiner stated that the Veteran's in-service treatment involved the muscles and ligaments and is temporary.  Further, the examiner noted that degenerative changes can result in muscle strain but that muscle strain does not result in degenerative changes.  

Additionally, the July 2016 examiner opined that the evidence was most consistent with an age related condition and was not likely caused or aggravated by the Veteran's service connected knee disability.  While acknowledging the Veteran's report of an altered gait, the examiner found more significant that there was no evidence of any leg length discrepancy and that the level of degeneration found in other weight-bearing joints (e.g., ankles, sacroiliac joints, etc.) was not only also consistent with the degree of degeneration in the low back but also with the aging process.  

	Merits

After a review of the evidence of record, the Board finds that the most probative evidence is against the Veteran's service connection claim for a low back disability.  

The Veteran provides a competent and credible account of symptomatology, including altered gait, but in this case he lacks the requisite training and expertise to provide a competent medical diagnosis or etiological opinion, on a direct or secondary basis.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376- 77 (Fed. Cir. 2007).  

To the extent the Veteran's statements indicate the presence of low back symptomatology since separation, the Board finds these statements of diminished probative value, as compared to his past contemporaneous statements made prior to seeking VA monetary compensation and solely for the purpose of obtaining medical treatment.  Importantly, on his June 1976 separation Report of Medical History, the Veteran denied any history of recurrent low back pain or other similar symptoms, and an August 1993 private treatment record reflects a similar account of not having a history of low back difficulties, until a July 1993 MVA.  As such, the Board finds any account of experiencing continuous low back symptomatology since separation to be of considerably diminished, if any, probative value, as compared to the Veteran's statements that do not reflect such a version of events made solely for the purpose of obtaining medical care and many years prior to seeking VA monetary compensation.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care). 

In any service connection claim, competent medical evidence and opinions are highly probative in establishing service connection.  The Board finds the most probative medical opinions to weigh against the claim.  The January 2011 VA addendum opinion, tending to weigh in favor of the claim, is couched in speculative terms and specifically indicates that additional medical testing is necessary.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Thus, the Board finds the statement to be of little, if any, probative value.  

Conversely, the July 2016 VA examiner provides highly probative evidence, tending to weigh against the claim.  The examiner provides a clear medical diagnosis and medical opinion that the diagnosed low back disability is most likely related to the Veteran's natural aging process - not service or any service connected disability.  The examiner reconciles the conflicting evidence and provides a cogent, well-reasoned opinion that demonstrates reliance on relevant medical expertise and consideration of all relevant evidence, including the Veteran's account of symptomatology.  See Nieves-Rodriguez.  Accordingly, the Board finds the July 2016 VA examination opinion to be of significant probative value.  

The probative value of the July 2016 VA examination opinion is further bolstered when considered in conjunction with the other generally consistent and competent medical evidence of record, including but not limited to the March 2011 VA examination opinion and report and the April 2016 VA examination opinion, which also tend to weigh against the service connection claim.  

In making each of the foregoing conclusions, the Board notes that there is no reasonable doubt raised by the competent and credible evidence of record, meaning there is no reasonable doubt to be resolved in the Veteran's favor in the present appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board finds the most probative evidence does not relate the Veteran's diagnosed low back disability to active service or have any relation to a service connected disability.  Thus, service connection for a low back disability is not warranted.  


ORDER

Service connection for the residuals of a right hand fifth metacarpal fracture, secondary to a service-connected knee disability, is granted. 

Service connection for a low back disability is denied.  





REMAND

The Board has reviewed the Veteran's most recent July 2016 VA knee examination findings and concludes the reported findings do not meet the specifications of Correia v. McDonald, 28 Vet. App. 158 (2016).  Significantly, the July 2016 examination report does not provide a clear indication of the knee range of motion findings that were obtained on active versus passive motion nor range of motion findings in weight-bearing and nonweight-bearing.  Id.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating and further examination is necessary under 38 C.F.R. § 3.159(c)(4).

The record suggests the Veteran receives regular VA knee treatment, but records dated since March 2016 have not been associated with the claims folder.  38 U.S.C.A. § 5103A.; 38 C.F.R. § 3.159(c).  On remand, attempts to obtain these records must be undertaken.

The TDIU claim and the knee disability claim are inextricably intertwined claims and must be considered together, as adjudication of the knee disability claim may impact the TIDU claim.  Thus, a decision by the Board on the Veteran's TDIU claim, at this juncture, is premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds 132 S. Ct. 75 (U.S. Oct. 3, 2011); Vargas-Gonzales v. West, 12 Vet. App. 321, 328 (1999).

Accordingly, the case is REMANDED for the following action:

1.   The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Also obtain all outstanding VA knee treatment or hospitalization records, dated since March 2016 to the present.  Any negative response(s) must be in writing and associated with the claims folder.  All efforts to obtain these records should be documented.  

3.  After receipt of all additional records, schedule the Veteran for an appropriate VA orthopedic examination in connection with his left knee.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  All indicated tests or studies must be completed.  The examiner must describe all findings in detail.

Examination findings pertinent to the left knee must be reported to allow for application of VA rating criteria for musculoskeletal disabilities.  The examiner must also comment on whether there is additional functional loss and/or limitation of motion due to pain during flare-ups and if so, this must be expressed in terms of estimated loss of range of motion, if possible.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  If ankylosis is present, please so note.

Thereafter, the examiner should state the impact of the knee disability on the Veteran's ability to obtain and maintain any gainful employment (consistent with his education and occupational experience). 

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.

4.  After completing the above and ensuring the VA examination is adequate, complete any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs.  

5.  Then, the Veteran's claims must be readjudicated based on the entirety of the evidence of record.  If a claim remains denied, the Veteran should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


